NUMBER 13-20-00573-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


   IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                       ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      Relator Allstate Fire and Casualty Insurance Company (Allstate) filed a petition for

writ of mandamus and an emergency motion for temporary relief and stay in the above-

referenced cause. Allstate asserts that the trial court abused its discretion in denying

Allstate’s motion to quash the deposition of its corporate representative and it lacks an

adequate remedy by appeal. Allstate requests that we issue an order staying the

December 23, 2020 order requiring Allstate to proceed with the deposition and the

deposition itself, which is currently scheduled for January 6, 2021.
       The Court, having examined and fully considered the emergency motion for

temporary relief, is of the opinion that it should be granted. Accordingly, we ORDER the

December 23, 2020 order allowing the deposition, and the deposition itself, to be

STAYED pending further order of this Court. See TEX. R. APP. P. 52.10. The Court

requests that the real parties in interest, Larissa Ann Cantu and Julia Gonzales Fuentes,

or any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
4th day of January, 2021.




                                                 2